828 F.2d 17Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ronald GRAHAM, Plaintiff-Appellant,v.Michael C. SAMBERG, Patricia Johnson, G. Hinkle, GARYMcKinsely, B. Eggleston, Sgt. Guy, Sgt. Richardson, Sgt.Running, Lt. Parker, Major Lawman, Officer Whitfield,Officer Bullock, Officer Town, Mr. Grise, CommissaryManager, D.E. Groome, Mrs. Resnick, Mrs. Kafka, Lt. Hubbard,Officer Gray, Counselor Young, Officer L. Sim, Lt. Hendrick,Defendant-Appellee.
No. 87-7080
United States Court of Appeals, Fourth Circuit.
Submitted May 28, 1987.Decided August 18, 1987.

Ronald Graham, appellant pro se.
Mary Sue Terry, Attorney General, Office of the Attorney General of Virginia, for appellees.
Before RUSSELL, WIDENER and WILKINS, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order denying leave to proceed in forma pauperis is without merit.  Because the dispositive issues recently have been decided authoritatively, we deny leave to proceed in forma pauperis on appeal, dispense with oral argument and dismiss the appeal on the reasoning of the district court.  Graham v. Samberg, C/A No. 86-515-R (E.D. Va., Mar. 16, 1987).


2
DISMISSED.